DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Facius ‘623, Brenneke et al, or Aaron et al taken together with deVries.
Facius ‘623 (Fig. 1), Brenneke et al (Fig. 5; [0036]), or Aaron et al (Fig. 1) each alternatively discloses a wet surface air cooler including an evaporative, coiled heated exchanger (14 in Facius ‘623; 16 in Brenneke et al; 14 in Aaron et al) including a first closed channel (claim 3) to receive a process medium within the coil of the heat exchanger, and a set of second channels to allow axial passage (claims 2 and 16) of a sprayed cooling medium from above and a fan driven airflow from below, the set of second channels being open at the top and bottom surfaces of the coiled heat exchanger (claim 1 and 15).  Facius ‘623 also discloses a plurality of airflow passages (note the plurality of arrows emanating from the blower (20,21) of Fig. 1 of Facius ‘623; paragraph [0036] in Brenneke et al; 13 in Aaron et al), and a basin (12 in Facius ‘623; 28 in Brenneke et al; 11 in Aaron et al) to collect the sprayed cooling medium (claim 6), the airflow passages allowing air to flow from the outside to the inside of the wet surface air cooler (claim 7).  
Facius ‘623, Brenneke et al, or Aaron et al fail to disclose the evaporative heat exchanger being in the form of a spiral heat exchanger (claims 1 and 15) with the inlet and outlet to and from the spiral heat exchanger being at the radial center and outermost radial surface, or vice versa (claims 4, 17, and 18).
deVries (The Figure; col. 2, line 63 through col. 3, line 7) teaches that it is preferable to utilize a spiral heat exchanger, rather than a shell and tube heat exchanger, since the spiral exchanger is less susceptible to fouling, provides for extremely low gas pressure drop across the exchanger and allow for very high liquid flow velocities through the closed channel of the spiral exchanger.  deVries also clearly illustrates a preferred flow path through the closed channel of the spiral heat exchanger along a path between a radial outermost surface of the exchanger (at 14) and a radial center (at 15) of the spiral heat exchanger.  In view of the specific advantages as taught by deVries of the use of a spiral heat exchanger over a tubular heat exchanger, as disclosed by any one of Facius ‘623, Brenneke et al, or Aaron et al, it would have been obvious for an artisan at the time of the invention, to substitute the spiral heat exchanger of deVries, for any one of the tubular heat exchangers of the alternative primary references, since such would provide for less operational downtime by avoiding undesirable fouling of the heat exchanger passages.
Claims 5, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneke et al taken together with deVries.
Both references have been discussed above.  Brenneke et al further disclose an arrangement wherein the airflow through the device is in cross flow (claim 5) with the process medium flowing through the heat exchanger (16), with the airflow flowing across the basin and through the heat exchanger (claim 14), with the fan (30) being above and horizontally spaced from the evaporative heat exchanger (16), as recited by instant claims 8 and 12, with the fan and heat exchanger above the basin, and spray system (26) above the heat exchanger (16), as recited by instant claim 13.  In view of the specific spatial arrangements as disclosed by Brenneke et al, it would have been obvious for an artisan at the time of the filing of the application, to substitute the spiral heat exchanger of deVries for the tubular exchanger of Brenneke et al, while maintaining the advantageous arrangement of the apparatus elements of Brenneke et al.
Claims 9-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al taken together with deVries.
Both references have been discussed above.  Aaron et al further disclose (Fig. 7) a modular construction (claims 9 and 19) to allow for ease of maintenance of the apparatus.  Aaron et al teaches a convenient vertical arrangement of the fan, spray system and evaporative heat exchanger (claim 10), with a plurality of standard panels that can allow for easy assembly and routine maintenance of the apparatus.  With regard to the structure as required by instant claims 9, 10, and 19, it would have been obvious for an artisan at the time of the filing of the application, to substitute the spiral heat exchanger of deVries for the tubular exchanger of Aaron et al, while maintaining the advantageous modular, vertically stacked arrangement of the apparatus elements of Aaron et al.  With regard to the concentric spray system of instant claim 11, it would have also been obvious for an artisan at the time of the filing of the application, to modify the spray system of the apparatus as suggested by Aaron et al taken together with deVries, to be in the form of a concentric spray structure, to cooperate with a generally circular, spiral heat exchanger, since such would have been an obvious change in shape, dictated by the chosen shape of the heat exchanger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-20-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776